UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 00-4889
CURTIS BOYKINS,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the Eastern District of Virginia, at Norfolk.
                Raymond A. Jackson, District Judge.
                            (CR-00-96)

                   Submitted: November 9, 2001

                      Decided: December 13, 2001

     Before WILKINS, MICHAEL, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

L. Dickerson Bragg, DUNCAN R. ST. CLAIR, III & ASSOCIATES,
P.C., Norfolk, Virginia, for Appellant. Paul J. McNulty, United States
Attorney, Fernando Groene, Assistant United States Attorney, Nor-
folk, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. BOYKINS
                              OPINION

PER CURIAM:

   Curtis Boykins appeals his conviction of four counts of distribution
of cocaine base, commonly known as "crack," in violation of 21
U.S.C.A. § 841(a)(1) (West 1999) and resulting 121-month sentence
following a bench trial. Boykins argues the evidence presented at trial
was insufficient to support his conviction because the testimony of the
government witness who participated in the transactions was not cred-
ible.

   Whether a defendant’s case is tried to a jury or the court, we review
the verdict to determine "whether ‘there is substantial evidence, tak-
ing the view most favorable to the government,’ to support the con-
viction." United States v. Ismail, 97 F.3d 50, 55 (4th Cir. 1996)
(quoting Glasser v. United States, 315 U.S. 60, 80 (1942)); Johnson
v. United States, 271 F.2d 596, 597 (4th Cir. 1959). We do not review
a witness’s credibility in assessing whether the evidence was suffi-
cient to support a conviction. United States v. Hobbs, 136 F.3d 384,
391 n.11 (4th Cir. 1998).

  We have reviewed the evidence and find, when viewed in the light
most favorable to the Government, the evidence is sufficient to sup-
port Boykins’ conviction. Therefore, we affirm his conviction and
sentence. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

                                                           AFFIRMED